        Case 8:19-cr-00061-JVS Document 765 Filed 08/22/21 Page 1 of 3 Page ID #:16892
                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date    August 22, 2021


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                                                                                          Brett Sagel/Alex Wyman
                Lisa Bredahl                       Sharon Seffens                            Patrick Fitzgerald
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                               X           X       Dean Steward                              X        X



 Proceedings:        EMERGENCY TELEPHONIC STATUS CONFERENCE


       An emergency telephonic status conference is held at 3:05 pm after the Court received
the attached emails. The Court orders the parties to contact the Tabs3 Support Desk when they
open on August 23, 2021 at 6:00 am PST. The status conference set for August 23, 2021 at
10:30 a.m. will be held telephonically.




                                                                                                              :       05

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                               Page 1 of 1
Case 8:19-cr-00061-JVS Document 765 Filed 08/22/21 Page 2 of 3 Page ID #:16893
Case 8:19-cr-00061-JVS Document 765 Filed 08/22/21 Page 3 of 3 Page ID #:16894
